Title: From Thomas Jefferson to Henry Dearborn, 8 April 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Apr. 8. 08
                  
                  Has Genl. Dearborne recieved any information from Genl. Clinton which will enable Th:J. to answer the inclosed letter
                  
                     
                        [Reply by Dearborn:] 
                     Govr. Clinton speaks well of Astor, as a man of large property & fair charactor, and well acquainted with the fur & peltry business.
                  
                  
                     H Dearborn 
                     
                  
               